DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 Claims 1-5, 7-9, 11, 13-14 and 16-17 are pending.  
Claims 13-14 and 16-17 have been withdrawn.
Claims 1 and 13 have been amended.
Claims 6, 10, 12, 15, and 18-20 have been canceled.
No new claims have been added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Askin et al (US 2014/0083861 A1) in view of Kamat et al. (US 2012/0055588 A1) and as evidenced by “NIST Chemistry WebBook, SRD 69 – zinc sulphate and magnesium sulphate ”.
Regarding claims 1-2, 4, 8, and 11, Askin teaches a sulfuric acid anodized aluminum alloy product (anodic oxide layer overlaying the alloy substrate) for use in electronic products facades (electronic device enclosure) (abstract, [0002] and [0033]) and teaches the importance of visual appearance [0002]. Askin teaches a 7xxx aluminum alloy with a content of 4-12 wt.% Zn, 1-3 wt.% Mg [0010] (which is also inherently a sulfur scavenging species with a greater affinity for binding with sulfur than elemental zinc for binding with an unbound sulfur species to form a bound sulfur species) as further evidenced by “NIST Chemistry WebBook, SRD 69 – zinc sulphate and magnesium sulphate”, and Cu at 0-3 wt.%.  Askin teaches the anodized surface as having a b* value of between -1 and 1 and in particular -0.65 (Table 1). 
Askin does not teach between .05 and 3 wt.% of a sulfur scavenging species comprising at least one of, calcium, strontium, barium or yttrium and does not expressly teach wherein the alloy substrate comprises no more than 0.01 wt.% Cu as in claim 2,  the anodic oxide layer with a thickness uniformity of within 5% between grains of {111} surface orientation and other surface orientations of claim 8, or the adhesion strength 
However, Kamat teaches the addition of at least 0.1 to 1 wt.% of tertiary elements such as Fe Sr and Sb to a 7000 series aluminum alloy serves to enhance mechanical, physical or corrosion properties [0110]. Because scandium and magnesium are the same as the claimed sulfur scavenging elements, they would inherently be capable of acting as sulfur scavenging species as claimed in claims 1 and 11.  Askin teaches a Zn content and a Cu content of 0-3 wt.% [0010] overlapping the instant claimed Cu wt. % of no more than 0.01 wt.%.  Askin undergoes the same anodization as disclosed [0033] and results in a b* value of between -1 and 1 as claimed (Table 1).  Additionally, the goal of Askin is to provide a less yellow appearance [0056].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a scandium addition of from 0.01 to 1 wt.% overlapping the instant claimed range of between 0.5 and 3 wt. % to the 7000 series alloy of Askin in order to enhance mechanical, physical or corrosion properties of the alloy and thus the electronics product and to use 1-3 wt.% magnesium as in claim 11, and 0-3 wt.% of Cu overlapping the instant claimed wt.% of no more than 0.01 wt.% as in claim 2 and providing a b* value of between -1 and 1 as explicitly taught by Askin. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See 
Regarding claim 3, Askin in view of Kamat teaches all of the limitations of claim 1 as set forth above. 
Askin does not expressly teach the thickness of the anodic oxide layer as at least 10 µm or greater.
However, Askin teaches the thickness of the anodic oxide layer as from 0.07 to 1.0 mil (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range of at least 10 µm.  It  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Askin et al (US 2014/0083861 A1) in view of Kamat et al. (US 2012/0055588 A1) and as evidenced by “NIST Chemistry WebBook, SRD 69 – zinc sulphate and magnesium sulphate ” further evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet”.
Regarding claim 5, Askin in view of Kamat teaches all of the limitations of claim 1 as set forth above.
However, Askin further teaches the Zn content may be from 4 wt.% to 12 wt.% [0010] and teaches a 7075 aluminum alloy with the claimed b* value (Table 1).  Which as evidenced by United Aluminum has a typical Zn content of 5.1 – 6.1 wt.% with an average of 5.6 wt.% which is about 5.5 wt. % Zn (p 2 of 4 Table - Zn content).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 7075 aluminum alloy as taught by Askin with an average Zn content which is about 5.5 wt. % Zn as evidenced by United Aluminum (Table 1). 

Claims 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Askin et al (US 2014/0083861 A1) in view of Kamat et al. (US 2012/0055588 A1) as evidenced by “NIST Chemistry WebBook, SRD 69 – zinc sulphate and magnesium sulphate” further in view of Davis “Aluminum and Aluminum Alloys” and further evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet”.
Regarding claims 7 and 9, Askin in view of Kamat teaches all of the limitations of claim 1 and 8 as set forth above.
Askin in view of Kamat does not expressly teach the limitations “wherein the aluminum alloy substrate comprises more of the sulfur-scavenging species relative to the elemental zinc” of claim 7, or wherein the aluminum alloy substrate comprises an atomic concentration of the magnesium is equal to at least half of an atomic concentration of the elemental zinc” of claim 9.
However, Askin teaches the Zn content may be from 4 wt.% to 12 wt.% [0010] and teaches a 7075 aluminum alloy with the claimed b* value (Table 1) which as evidenced by United Aluminum has a typical Zn content of 5.1 – 6.1 wt.% (p 2 of 4 Table  Zn content). Askin further teaches 1-3 wt. % Mg, Kamat teaches the addition of up to 5 wt. % Li, and up to 1.0 wt. % Sr will enhance mechanical, physical or corrosion properties of a 7xxx series aluminum alloy [0110] and Davis teaches increasing Mg in an aluminum alloy to increase strength (p. 368 and 380). 
Therefore, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 7075 Al alloy as taught by Askins which has a 5.1-6.1 wt.% Zn content as evidenced by United Aluminum and to increase the Mg content to the maximum of Askin at 3 wt.% to increase the strength of the alloy as taught by Davis and to add tertiary elements such as 5 wt.% Li and 1 wt.% Sr resulting in an atomic concentration of magnesium (at 3 wt.%) equal to at least one half of the atomic concentration of elemental zinc (at 5.6 wt.%) resulting in the alloy 

Response to Arguments
Applicant’s amendments and arguments dated 1/26/2021 with respect to the rejections under 35 U.S.C 103 have been considered and are convincing with regard to the teaching of the claimed amount of at least one of calcium, strontium, barium or yttrium.  Therefore, the rejection over Askin in view of Riojas and the rejections further in view of Davis have been withdrawn.  However new grounds of rejection have been applied over Askin in view of Kamat and then further in view of Davis as set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784